Title: From Thomas Jefferson to Israel Smith, 1 December 1807
From: Jefferson, Thomas
To: Smith, Israel


                        
                            Sir
                            
                            Washington Dec. 1. 1807.
                        
                        The Secretary of State has communicated to me your letter to him of the 14th. of November, covering the
                            Resolutions of the General assembly of Vermont of the 4th. of the same month.
                        The sentiments expressed by the General assembly of Vermont on the late hostile attack on the Chesapeake by
                            the Leopard ship of war, as well as on other violations of our maritime & territorial rights, are worthy of their known
                            patriotism; & their readiness to rally around the constituted authorities of their country, & to support it’s rights
                            with their lives & fortunes is the more honourable to them as exposed by their position, in front to the contest. the
                            issue of the present misunderstandings cannot now be foreseen. but the measures adopted for their settlement have been
                            sincerely directed to maintain the rights, the honor, & the peace of our country: and the approbation of them expressed
                            by the General assembly of Vermont is to me a confirmation of their correctness.
                        The confidence they are pleased to declare in my personal care of the public interests, is highly gratifying
                            to me, & gives a new claim to every thing which zeal can effect for their service.
                        I beg leave to tender to the General assembly of Vermont, and to yourself, the assurances of my high
                            consideration & respect.
                        
                            Th: Jefferson
                            
                        
                    